United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                               January 9, 2007

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                         _____________________                     Clerk
                              No. 06-51258
                         _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
   v.
OSBALDO O CORTEZ
                   Defendant - Appellant

                         ---------------------
         Appeal from the United States District Court for the
                   Western District of Texas, Pecos
                         ---------------------

Before JOLLY, GARZA, and DENNIS, Circuit Judges

PER CURIAM:*


     IT IS ORDERED that Appellant’s unopposed motion to vacate

sentence of the district court is GRANTED.

     IT IS FURTHER ORDERED that Appellant’s unopposed motion to

remand case for resentencing is GRANTED.

     IT IS FURTHER ORDERED that Appellant’s unopposed motion to

issue the mandate forthwith upon entry of the court’s opinion is

GRANTED.




     *
      Pursuant to 5th Cir. R. 47.5, the court has determined
that this order should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.